Sargent, C. J.
The motion to dismiss in this case is founded upon *338Gen. Stats., ch. 167, sec. 10, as follows: “When, upon representation of the guardian of any insane person or spendthrift, the judge is satistied that estate of the ward is not sufficient to discharge the just debts due therefrom, he may decree that said estate be settled as insolvent, thereupon such proceedings shall be had, decrees made, appeals allowed, suits disposed of, and the accounts of the guardian adjusted, as in the case of insolvent estates of deceased persons.”
In this case, it is agreed that the defendant was duly decreed to be an insane person by the probate court, and a guardian was appointed. The guardian made the proper representation to the probate court, and the defendant’s estate was thereupon decreed to be administered as insolvent; and after this, at this term, the guardian appears and moves that this action, winch was commenced October 24, 1873, be dismissed in consequence of such proceedings in the probate court.
This is the same way a suit would be disposed of in case of a deceased person whose estate was decreed to be administered as insolvent. No action shall be commenced or prosecuted against an administrator after the estate is decreed to be administered as insolvent, but the cause of action may be presented to the commissioner and allowed, with the costs of any action pending at the time of such decree — Gen. Stats., ch. 179, sec. 8 ; and in such cases no plea is necessary setting forth the decease or the insolvency. When the facts are suggested, and the court is satisfied that such decrees have been made in the court of probate, the actions are discontinued in this court at once.
It is urged in argument that the plaintiffs should be heard upon the question whether the party is insane, etc.; but that could not be in this court. The probate court is the tribunal selected by law to settle that question ; and, when once settled there, it is settled for all other places and all other courts. This must be so from the nature of the case. If it were not so, the same man might be held both sane and insane at the same time. The case of Jones v. Jones, 45 N. H. 123, is directly in point, under provisions of the statute precisely like the present, and must control this case.
The authorities cited, that the general bankrupt law of the United States supersedes all state insolvent laws, do not apply. The laws for the settlement of the estates of deceased persons though they may provide for settling estates in the insolvent course, yet are not regarded as general insolvent laws. It would not be claimed, probably, that the statute for the settlement of the estates of deceased persons in the insolvent course was superseded by the general bankrupt law; and if not, then this would not be, because this statute provides for settling the estates of insane persons in all respects like the settling of the estates of persons deceased.
The motion to dismiss

Must be granted.